Case: 2:19-cv-00031-WOB-CJS Doc #: 40 Filed: 08/01/19 Page: 1 of 2 - Page ID#: 508



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

  NICHOLAS SANDMANN, by and CASE NO. 2:19-CV-00031-WOB-CJS
  through his parents and natural
  guardians, TED SANDMANN and JUDGE WILLIAM O. BERTELSMAN
  JULIE SANDMANN,

               Plaintiff,                     NOTICE OF JOINDER BY
                                              PLAINTIFF NICHOLAS
  v.                                          SANDMANN IN DEFENDANT’S
                                              REQUEST FOR ORAL ARGUMENT
  CABLE NEWS NETWORK, INC.,                   ON DEFENDANT’S MOTION TO
                                              DISMISS
               Defendant.
                                              ELECTRONICALLY FILED



       Plaintiff, Nicholas Sandmann, by and through counsel, hereby joins in Defendant’s

 request for Oral Argument on Defendant’s Motion to Dismiss the Complaint (Doc #: 31).

 Plaintiff respectfully requests that Oral Argument be granted.



 Respectfully submitted,
  /s/ L. Lin Wood                                  /s/ Todd V. McMurtry
  L. Lin Wood (pro hac vice)                       Todd V. McMurtry
  lwood@linwoodlaw.com                             Kentucky Bar No. 82101
  Nicole Jennings Wade (pro hac vice)              tmcmurtry@hemmerlaw.com
  nwade@linwoodlaw.com                             Kyle M. Winslow
  G. Taylor Wilson (pro hac vice)                  Kentucky Bar No. 95343
  twilson@linwoodlaw.com                           kwinslow@hemmerlaw.com
  Jonathan D. Grunberg (pro hac vice)
  jgrunberg@linwoodlaw.com                         250 Grandview Drive, Ste. 500
                                                   Ft. Mitchell, KY 41017
  1180 W. Peachtree Street, Ste. 2040              Tel: 859-344-1188
  Atlanta, GA 30309                                Fax: 859-578-3869
  Tel: 404-891-1402
  Fax: 404-506-9111
Case: 2:19-cv-00031-WOB-CJS Doc #: 40 Filed: 08/01/19 Page: 2 of 2 - Page ID#: 509



                             CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, I electronically filed the foregoing

 document with the Clerk of Court by using the CM/ECF system, which will send a notice

 of electronic filing to registered CM/ECF participants.



                                                 /s/ Todd V. McMurtry
                                                 Plaintiff’s Counsel




                                             2
